Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Statement regarding restriction
The claims were previously rejected in three groups where group I contained claims 1-7; group II contained claims 8-17 and group III contained claim 18-20. The applicant elected group I with claims 1-7.  And claims 8-20 were cancelled. This action is made non-final.
                              Withdrawn from further consideration pursuant to 37 CFR 1.142(b)
Claims 21-33 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected group II with claims 8-17; and group III with claims 18-20, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
                                                        Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (US.Pub.20180160160) et al in view of Oesterreicher (US.Pub.No.20190044988) and Puri (US.Pub.No.20190147914).

Regarding claim 1, Swaminathan et al disclose a device, comprising: a processing system including a processor (see fig.10 with element 1002, a processor; processor(s) 1002 includes hardware for executing instructions, such as those making up a computer program, 0162); and

a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (see fig.10 with memory 1004; computing device 1000 includes memory 1004, which is coupled to the processor(s) 1002. The memory 1004 may be used for storing data, metadata, and programs for execution by the processor, 0163; systems for streaming high-performance virtual reality video using adaptive rate allocation, abstract);

transmitting a portion of a first content item to a communication device(receive a panorama video to stream to a user client device,0006-0007; the adaptive rate allocation system divides a virtual reality panorama video into multiple segments,0021-0022;0036; video quality for sending a panorama video to the client device,0024);



But did not explicitly disclose obtaining an identification of a region of interest associated with a playback of the portion of the first content item; obtaining first metadata associated with the portion of the first content item responsive to obtaining the identification of the region of interest; analyzing the first metadata relative to a plurality of secondary metadata associated with a plurality of secondary content items; identifying a secondary content item included in the plurality of secondary content items based on the analyzing.

However, Oesterreicher et al disclose analyzing the first metadata relative to a plurality of secondary metadata associated with a plurality of secondary content items; identifying a secondary content item included in the plurality of secondary content items based on the analyzing(the method 1200 may include a stage 1202 of analyzing, using a processing unit, the at least one metadata. In some embodiments, the analyzing may include comparing a first metadata associated with a first content stream with a second metadata associated with a second content stream. Further, the aggregating may include determining each of the first content stream and the second content stream as being associated with an event based on a result of the comparing, the result of the comparing may include a difference between the first metadata and the second metadata. Further, the determining may be based on the difference being less than a predetermined threshold, 0355-0358; 0043; 0154; 0162).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Oesterreicher to modify Swaminathan by comparing metadata associated with multiple streams for the purpose of improving viewing experience accordingly.

And Puri et al disclose obtaining an identification of a region of interest associated with a playback of the portion of the first content item; obtaining first metadata associated with the portion of the first content item responsive to obtaining the identification of the region of interest (content-aware metadata 111 may identify a region of interest (e.g., a racecar) within the segment 101. The content-aware, ROI metadata 111 may define an ROI with bounds of the racecar shape; determine the position of the shape within various frames of the segment 101, and the like,0025-0026; 0017; 0021;0023;0027;0034).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Puri to modify Swaminathan and Oesterreicher by identifying ROI associated with a portion of video content for the purpose of improving viewing experience accordingly.

Regarding claim 2, Swaminathan et al disclose wherein the first content item includes a panoramic video (an adaptive rate allocation system partitions a panorama video into segments, abstract; 0005; 0021).

Regarding claim 3, Swaminathan et al disclose, wherein the playback of the portion of the first content item occurs at the communication device (see fig.1; 0005).

Regarding claim 4, Swaminathan et al disclose wherein the playback of the portion of the first content item occurs at a second communication device that is coupled to the communication device (client device 108, and/or virtual reality display device 110 cause the corresponding computing device to perform a number of actions, as discussed in more detail below, 0037; reality display device 110 comprises a device with an integrated display. The virtual reality display device 110 provides a view of a virtual environment via the head-mounted display and modifies the view of the virtual environment based on user movements to simulate physical presence in the virtual environment, 0042).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan (US.Pub.20180160160) et al in view of Oesterreicher (US.Pub.No.20190044988) and Puri (US.Pub.No.20190147914) and Goldshtein (US.Pub.No.20190005542).

Regarding claim 5, Swaminathan and Oesterreicher and Puri et al did not explicitly disclose wherein the operations further comprise: identifying a user of the communication device; and customizing the secondary content item based on the identifying of the user, resulting in a customized secondary content item, wherein the transmitting of the secondary content item comprises transmitting the customized secondary content item.

However, Goldshtein et al disclose wherein the operations further comprise: identifying a user of the communication device; and customizing the secondary content item based on the identifying of the user, resulting in a customized secondary content item, wherein the transmitting of the secondary content item comprises transmitting the customized secondary content item(see fig.7;0202;0019;0163;0109;0240).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Goldshtein to modify Swaminathan and Oesterreicher and Puri by providing options to customize commercials based on profiles of the users for the purpose of improving viewing experience accordingly.

Regarding claim 6, Swaminathan and Oesterreicher and Puri et al did not explicitly disclose   wherein the customizing of the secondary content item based on the identifying of the user comprises anonymizing information associated with the user included in the secondary content item.

   However, Goldshtein et al disclose wherein the customizing of the secondary content item based on the identifying of the user comprises anonymizing information associated with the user included in the secondary content item (the interaction history is anonymous with no identifying information associated with the user stored in the interaction history, 0044-0045; 0131-0132).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Goldshtein to modify Swaminathan and Oesterreicher and Puri by applying anonymous technique   for the purpose of protecting viewing history associated with users accordingly.

 Regarding claim 7, Swaminathan and Oesterreicher and Puri et al did not explicitly disclose     wherein the operations further comprise: identifying a capability of the communication device; and identifying a social media profile of a user of the communication device, wherein the identifying of the secondary content item is further based on the identifying of the capability and the identifying of the social media profile.

However, Goldshtein et al disclose wherein the operations further comprise: identifying a capability of the communication device; and identifying a social media profile of a user of the communication device, wherein the identifying of the secondary content item is further based on the identifying of the capability and the identifying of the social media profile(media guidance application may have the same layout on various different types of user equipment or may be tailored to the display capabilities of the user equipment. For example, on user computer equipment 604, the guidance application may be provided as a web site accessed by a web browser. In another example, the guidance application may be scaled down for wireless user communications devices 606, 0177; 0197; 0163; 0188; 0196).


                                                                    Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JEAN D SAINT CYR/Examiner, Art Unit 2425         

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425